                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    EASTERN DIVISION
                                 CASE NO. 4:16-CV-00084-M

 JACK HOW ARD COX, SR., Executor of                   )
 the Estate of Percy Ray Cox, Deceased,               )
                                                      )
                                     Plaintiff,       )           OPINION AND ORDER
                                                      )
 V.                                                   )
                                                      )
 AGCO Corp. et al. ,                                  )
                                                      )
                                     Defendants.      )

           This matter is before the court on Defendant Navistar, Inc.'s ("Navistar") Motion for

Summary Judgment [DE-328) and Defendant Pneumo Abex LLC ' s ("Abex") Motion for

Summary Judgment [DE-340) , Motion to Strike and Exclude Saranac Evidence [DE-323) , Motion

to Strike Opinions of Dr. Brody [DE-343) , and Motion to Strike Opinions of Dr. Holstein [DE-

345). For the reasons stated below, Navistar' s and Abex' s motions for summary judgment will be

granted and the remaining motions by Abex will be denied as moot.

      I.      Abbreviated Procedural History

           Plaintiff, son and executor of the estate of the deceased Percy Ray Cox (hereinafter "Percy

Cox"), brings this diversity, personal-injury action for monetary damages for his father's

contraction of an asbestos-related disease allegedly due to Percy Cox's work as an automobile and

heavy-equipment mechanic. DE-189             ,r,r   26, 28(a), 34. Percy Cox was diagnosed with

mesothelioma by autopsy in November 2015. Id.             ,r 26. The original complaint was filed on June
1, 2016, against more than twenty named defendants [DE-1]. The operative complaint is the second

amended complaint, filed on November 16, 2017 [DE-189). Seven named defendants remain in




             Case 4:16-cv-00084-M Document 434 Filed 06/25/20 Page 1 of 14
this litigation, [Joint Status Report, DE-427], 1 with four primary causes of action against each

defendant: negligence, breach of implied warranty, willful and wanton conduct supporting punitive

damages, and failure to warn, [DE-189 ,i,i 37-70]. All discovery in this matter closed on September

14, 2018, and all dispositive motions were due to be filed on or before October 15, 2018. Order on

Joint Mot. to Amend Scheduling Order, DE-288. This case was reassigned to the undersigned on

January 7, 2020. Text Order, DE-428.

          Defendants Navistar and Abex have moved the court for summary judgment on all of

Plaintiffs claims on one basis: that the Plaintiff has failed to demonstrate the requisite exposure

to asbestos products manufactured, sold, or distributed by these particular defendants.

    II.      Factual Background

          The testimony of two of Percy Cox's sons, Jack and Craig Cox, both of whom spent time

and worked alongside Percy Cox as children and through adulthood-one primarily as a mechanic,

the other in the parts department- provide the basis for this factual background. The forecast of

evidence, in the light most favorable to the Plaintiff, is as follows.2 Percy Cox founded, owned,




1
  Only six defendants are listed in the Joint Status Report. DE-427. The seventh is Defendant
Maremont Corporation for whom a Suggestion of Bankruptcy was entered on January 22, 2019,
DE-402, serving as a stay of judicial proceedings against the debtor.
2
  The Local Rules state that "[t]he memorandum opposing a motion for summary judgment shall
be supported by a separate statement including a response to each numbered paragraph in the
moving party's statement, in correspondingly numbered paragraphs, and if necessary, additional
paragraphs containing a statement of additional material facts as to which the opposing party
contends there is a genuine dispute. Each numbered paragraph in the moving party's statement of
material facts will be deemed admitted for purposes of the motion unless it is specifically
controverted by a correspondingly numbered paragraph in the opposing statement." Local Civil
Rule 56.l(a)(2). Plaintiffs responses in opposition to the motions for summary judgment
discussed herein violate this rule because they do not contain separate statements of material facts
with numbers corresponding to Defendants' statements of material facts. See DE-371; DE-362.
Thus, to the extent that Plaintiff does not oppose any statement of material fact by citing to
particular parts of the record or showing that Defendants cannot support their positions based on
evidence in the record, the court deems the material facts admitted. Shinaberry v. Town of
                                                 2

            Case 4:16-cv-00084-M Document 434 Filed 06/25/20 Page 2 of 14
operated, and worked in an automotive and heavy-equipment repair business 3 in Greenville, North

Carolina, for approximately five decades from 1946 to the 1990s. J. Cox Dep. 11: 17-20; J. Cox

Dep. vol. 2, 9: 14-25. 4 The business primarily serviced passenger vehicles and pickup trucks, but

also occasionally worked on farm equipment and tractors. J. Cox Dep. 147:23-148:5. The business

employed anywhere from forty-three to forty-eight people at any given time. Id. 154:5-22. The

business handled a variety of services but of particular relevance to this suit was the business ' s

work remanufacturing, repairing, and replacing brakes and clutches. This work in particular often

involved the scoring, sanding, drilling, and/or grinding of linings. See generally id. 18:8-23:25

(brakes); 37:19-43:2 (clutches). This process released dust into the air, id. , some of which

contained asbestos fibers. DE-189 1 28( a). This air was then inhaled, ingested, or otherwise

absorbed by Percy Cox causing him to develop and ultimately die from an asbestos-related disease,

mesothelioma, at the age of ninety-four. DE-1891126, 28(a); J. Cox Dep. 10:10-2 1.

       The business completed approximately two to six brake changes per day and one to two

clutch changes per week. J. Cox. Dep. 65 :19-24 (brakes); 80:8-19 (clutches). The main supply of

new brake shoes used by the business in its work was the business ' own remanufactured brakes,

followed by new "Bendix" brakes, and then new "Grizzly" brakes. J. Cox Dep. vol. 2, 44:8-45:25

("And that's two that really stands out."). The business also purchased "EIS," "Raybestos," and



Murfreesboro, N C. , No. 2:17-CV-7-D, 2019 WL 5446712, at *1 , n.1 (E.D.N.C. Oct. 23 , 2019)
(following the same procedure).
3
  The business went through name changes over the years and will be referred to herein as "the
business".
4
  The Jack and Craig Cox deposition transcripts were repeatedly filed as new exhibits to the
briefing associated with the motions for summary judgment. For the sake of citation brevity, the
court will not reference the docket entry numbers associated with each transcript above the line
but will list them here: J. Cox Dep. appears at DE-329-2, DE-330-1 , DE-341 - 1, DE-342-1 , DE-
362-1 , DE-371-1 , DE-379-2; J. Cox Dep. , vol. 2 appears at DE-329-4, DE-330-3 , DE-341-2, DE-
342-2, DE-379-1 ; and C. Cox Dep. appears at DE-3 29-3, DE-330-2, DE-341-3 , DE-342-3 , DE-
362-3 , DE-371-3 , DE-379-3.

                                                 3

          Case 4:16-cv-00084-M Document 434 Filed 06/25/20 Page 3 of 14
"Delco" brakes. C. Cox Dep. 36: 11-14. The business had three mechanics dedicated to brake

relining, but all had passed away by the time discovery in this action was ongoing. J. Cox Dep.

vol. 2, 18:5-19:20. All of the business' records that pre-date 1984 burned in a fire; all of the records

that post-date 1984 were shredded once they were seven years old and no longer exist; furthermore,

no computerized records for the business exist. C. Cox Dep. 157:1-15. All of the business'

transactions were verbal and order forms were not used. Id. 109:17-21.

        Percy Cox was the owner of the business and was an "old-school[,] ... hands-on" operator

who "would get down and dirty just like the rest of them [i.e. his employees]." Id. 33:2-13; J. Cox

Dep. 65:8-9. "There was nothing there he didn't work on, really." J. Cox Dep. 240:9-10.

       International Harvester. 5 The business had a relationship with International Harvester, a

company in Greenville that repaired and sold heavy-duty equipment, for as long as Jack Cox

worked at the business. Id. 237:18-238 :8; 239:10-19. Business employees would pick up

specialized brakes and clutches from the nearby International Harvester store to be remanufactured

as well as repair starters and generators. Id. 238:12-23 . The manufacturers of the brakes and

clutches retrieved from International Harvester were unknown. Id. 238:24-239:9. So were the

specifications or model numbers for the brakes and clutches. Id. 240: 19-22. The maintenance

history of the individual brakes and clutches worked on were also unknown. J. Cox Dep. vol. 2,

107:22-108:7. International Harvester did market asbestos-containing parts and accessories for

farm equipment, including brake and clutch parts. See generally International Harvester Parts &

Accessories Catalogues, 1966-1970, DE-3 71-7.




5
  For purposes ofNavistar's motion for summary judgment, it has conceded that it bears
responsibility for International Harvester equipment. DE-330 at 1, n. l .
                                                   4

         Case 4:16-cv-00084-M Document 434 Filed 06/25/20 Page 4 of 14
       Farmall. 6 Jack Cox personally performed maintenance on Farmall starters, alternators, and

generators several times over the course of his employment with the business. J. Cox Dep. vol. 2,

106:3-17. Percy Cox generally would have worked on Farmall equipment as well. Id. 104:14-19.

Percy Cox would also travel to nearby farms to perform maintenance and repair work on farm

equipment, but that likely did not involve brake or clutch work. Id. 104:20-105 : 19.

       Rayloc. There was a National Automotive Parts Association or "NAP A" store near the

business that distributed automotive replacement parts. C. Cox Dep. 34: 16-21. The business did

approximately $1 ,500 worth of business with NAP A every month. Id. 150:4-16. An unknown

portion of this total was spent towards brake shoes. Id. 151 :3-15 . One brand of brakes Craig Cox

recalled being available for sale at NAP A and that the business may have purchased was "Rayloc."

Id. 39: 19-40: 10. This was the only mention of "Rayloc" brakes during the Jack and Craig Cox

depositions:

               Q. Do you recall ever having to buy brake parts or - excuse me -
               brake shoes from, say, the NAPA store across the street?
               A. Sure.
               Q. Were there any brands of brakes that you recall being present -
               A. You know the two -
               Q. - at the NAP A store?
               A. - that stick to mind, I believe we got most of the - we had Grizzly.
               I think Grizzly came from the mom-and-pop, and Blaylock [sic] -
               Blaylock came from NAPA. Is that right?
               Q. No. You tell me.
               A. Rayloc. You 're asking me do I know - do -
               Q. Right.
               A. - I remember? I vaguely remember the names of these.

Id. Abex was the primary supplier of friction material for brake linings used in Rayloc brakes until

the early 1980s, though there were fluctuations over time. See B. Frantz Dep. at 34: 13-16, DE-

362-6 ("Through the 1970s Abex would have provided the vast majority of friction material that


6
  For purposes ofNavistar' s motion for summary judgment, it has conceded that it bears
responsibility for Farmall equipment. DE-330 at 1, n.1.

                                                 5

         Case 4:16-cv-00084-M Document 434 Filed 06/25/20 Page 5 of 14
Rayloc would have used to reline brakes."); see also B. lwarsson Letter to E. Jones, Oct. 1, 1979,

DE-3 85-3 (expressing disappointment that Abex now only supplies 46% of friction material

needs).

    III.      Analysis

              A. Summary Judgment Legal Standard

           If "the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law" the court shall grant summary judgment. Fed. R. Civ.

P. 56(a). A dispute is "genuine" if the evidence would permit a reasonable jury to find for the

nonmoving party, and "[a] fact is material if it might affect the outcome" of the litigation. Jacobs

v. N C Admin. Office of the Courts, 780 F.3d 562, 568 (4th Cir. 2015) (internal quotations and

citations omitted). The court' s role at the summary-judgment stage is not "to weigh the evidence

and determine the truth of the matter" but instead "to determine whether there is a genuine issue

for trial." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). Accordingly, the court must

"resolve all factual disputes and any competing, rational inferences in the light most favorable" to

the nonmoving party. Rossignol v. Voorhaar, 316 F.3d 516, 523 (4th Cir. 2003) (quoting

Wightman v. Springfield Terminal Ry. Co., 100 F.3d 228, 230 (1st Cir. 1996)).

           Where the nonmovant will bear the burden of proof at trial, the party seeking summary

judgment bears the initial burden of "pointing out to the district court- that there is an absence of

evidence to support the nonmoving party' s case." Celotex Corp. v. Catrett, 477 U.S. 317, 325

(1986). If the moving party carries this burden, the burden shifts to the nonmoving party to point

out "specific facts showing that there is a genuine issue for trial." Matsushita Elec. Indus. Co. v.

Zenith Radio Corp., 475 U.S. 574, 587 (1986) (quoting the Federal Rules of Civil Procedure). In

so doing, "the nonmoving party must rely on more than conclusory allegations, mere speculation,



                                                    6

            Case 4:16-cv-00084-M Document 434 Filed 06/25/20 Page 6 of 14
the building of one inference upon another, or the mere existence of a scintilla of evidence." Dash

v. Mayweather, 731 F.3d 303, 311 (4th Cir. 2013). Instead, the nonmoving party must support its

assertions by "citing to particular parts of ... the record," or by "showing that the materials cited

do not establish the absence ... of a genuine dispute." Fed. R. Civ. P. 56(c)(l); see Celotex, 477

U.S. at 324. It is then "the duty of the court to withdraw the case from the jury when the necessary

inference is so tenuous that it rests merely upon speculation and conjecture." Ford Motor Co. v.

McDavid, 259 F.2d 261,266 (4th Cir. 1958), cert. denied, 358 U.S. 908 (1958).

           B. North Carolina Law of Causation in Asbestos Cases

       A district court exercising diversity jurisdiction must apply the choice-of-law rules of the

state in which it sits. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S . 487, 496-97 (1941). " In tort

actions, North Carolina courts adhere to the rule of lex loci and apply the substantive laws of the

state in which the injuries were sustained." Johnson v. Holiday Inn of Am., Inc., 895 F. Supp. 97,

98 (M.D.N.C. 1995); Boudreau v. Baughman, 322 N.C. 331,335,368 S.E.2d 849,854 (N.C. 1988)

("This Court has consistently adhered to the lex loci rule in tort actions."). Percy Cox's alleged

exposure to the Defendants' products occurred in North Carolina, as did the mesothelioma

diagnosis. Accordingly, the court will apply North Carolina's substantive law.

       The North Carolina Supreme Court has said that a plaintiff in an asbestos case "must

demonstrate that he was actually exposed to the alleged offending products. It will not be enough

for plaintiff simply to show that various products were shipped to various job sites on which he

worked." Wilder v. Amatex Corp., 314 N.C. 550, 553-54, 336 S.E.2d 66, 68 (N.C. 1985). In a

similar vein, the Fourth Circuit, in the asbestos context, has held once this actual-exposure

threshold requirement is met, "there must be evidence of exposure to a specific product on a

regular basis over some extended period of time in proximity to where the plaintiff actually



                                                 7

        Case 4:16-cv-00084-M Document 434 Filed 06/25/20 Page 7 of 14
worked." Lohrmann v. Pittsburgh Corning Corp., 782 F.2d 1156, 1162-63 (4th Cir. 1986)

(emphasis added). This test is often referred to as the "frequency, regularity, and proximity test."

See, e.g., Pace v. Air & Liquid Sys. Corp., 642 F. App'x 244, 247 (4th Cir. 2016) (internal

quotations omitted). Though the Lohrmann case involved Maryland law, the Fourth Circuit found

the test to be equally applicable in cases based in North Carolina law. Jones v. Owens-Corning

Fiberglas Corp. & Amchem Prod. , 69 F.3d 712, 716 n.2 (4th Cir. 1995). Furthermore, though the

Lohrmann case involved a different asbestos-related disease, asbestosis, "federal courts in North

Carolina have routinely applied Lohrmann' s ' frequency, regularity, and proximity ' test to evaluate

proximate causation in asbestos cases, including those involving mesothelioma, arising under

North Carolina law." Connor v. Norfolk S. Ry . Co., No. 1:17CV127, 2018 WL 6514842, at *3 , n.5

(M.D.N.C. Dec. 11 , 2018), appealfiledNo . 19-1015 (4th Cir. Jan. 4, 2019) (collecting cases); see

also Pace, 642 F. App ' x at 247-48 (applying the Lohrmann test in a mesothelioma case under

South Carolina tort law). Additionally, alternative liability, market-share liability, and enterprise

liability- theories of recovery established to ease certain obstacles to the proof of product

identification and legal causation- are not recognized in North Carolina. See Griffin v. Tenneco

Resins, Inc., 648 F. Supp. 964, 966-67 (W.D.N.C. 1986) (holding that manufacturer ofbenzidine

congener dyes could not be held liable to plaintiffs seeking to recover for personal injuries or death

allegedly arising out of exposure to the dyes based on theories of alternative liability, market share

liability, or enterprise liability, rather, defendant manufacturer had to be identified with the specific

instrumentality allegedly causing the injury).

       The Fourth Circuit has recognized that requiring direct evidence of product identification

is unreasonable and that circumstantial evidence can instead be used to establish a plaintiff's

regular exposure to a specific product over an extended period of time. See Roehling v. Nat 'l



                                                   8

         Case 4:16-cv-00084-M Document 434 Filed 06/25/20 Page 8 of 14
Gypsum Co. Gold Bond Bldg. Prods., 786 F.2d 1225, 1228-29 (4th Cir. 1986) (finding that a

reasonable inference could be drawn to establish that plaintiff was in the same limited area as those

witnesses who could specifically identify defendants' products as causing the asbestos dust in that

discrete area); but see Lohrmann, 782 F.2d at 1163 (holding that invoice evidence, standing alone,

was not sufficient to establish that a particular product was a substantial contributing factor where

invoices showed only the purchase of asbestos-containing product, but not when or where the

product was used). Because the relevant evidence varies according to defendant, the court will

address the summary judgment motions separately.

             C. Navistar's Motion for Summary Judgment [DE-328]

          Navistar's primary argument is a simple one: "the record is devoid of any evidence that

[Percy] Cox ever worked with or around products for which Navistar bears responsibility [i.e.,

International Harvester and Farmall equipment] ." DE-330 at 2, 1, n.1. The burden then shifts to

the Plaintiff to show that the record contains facts from which a reasonable jury could conclude

that Percy Cox was actually exposed to Navistar-attributable asbestos, as required by Wilder, and

that this exposure occurred with sufficient frequency, regularity, and proximity, to satisfy

Lohrmann. Through circumstantial testimony from Jack and Craig Cox, Plaintiff argues that Percy

Cox was exposed to International Harvester asbestos-containing brakes, this exposure was a

substantial factor in causing his mesothelioma and death, and that Navistar had actual knowledge

of the dangers of asbestos in its products. See generally DE-371. Furthermore, Plaintiff argues,

"[t]hat [Navistar] did not personally manufacture the brakes itself does not allow it to escape

liability" because changing brakes was required due to ordinary wear and tear and a manufacturer

bears responsibility for a defect in a component part incorporated into its finished product. Id. at

14-15 .



                                                 9

           Case 4:16-cv-00084-M Document 434 Filed 06/25/20 Page 9 of 14
       For the reasons that follow, the court finds that Plaintiffs argument does not survive

summary judgment. Pursuant to Wilder, a plaintiff must forecast evidence from which a reasonable

jury could conclude that he was actually exposed to asbestos attributable to the defendant. Pursuant

to Lohrmann, such exposure must occur with the requisite frequency, regularity, and proximity as

to the individual plaintiff. In Harris v. Ajax Boiler, Inc., Plaintiff was an insulator's helper who

serviced boilers. No. 1:12-cv-00311-MR-DLH, 2014 WL 3101941 , at *3 (W.D.N.C. July 7, 2014).

This work involved a two-step process of first chipping off old mud from a boiler, which created

an asbestos dust, followed by the mixing of Narcolite that was used to re-mud the boilers, which

also created an asbestos dust. Id. The Plaintiff alleged that the asbestos dust he inhaled during both

steps of this process caused his mesothelioma. Id. In granting summary judgment in favor of the

defendants (successors-in-interest/manufacturers of boilers) the court found Plaintiffs forecast of

evidence too speculative. "Assuming for the sake of argument that all boilers Harris serviced did

contain asbestos at the time of their manufacture, a fatal gap nevertheless exists in Plaintiffs

forecast of facts: whether the mud Harris ultimately chipped out of those boilers was any product

placed there by the manufacturer." Id. While Harris recalled the manufacturers of the boilers he

serviced, he did not know the service history, when the boilers were originally installed or by

whom, nor whether any boiler he worked on had previously been serviced. Id. The court held that

under these circumstances, "the trier of fact would be left to speculate whether the mud Harris

chipped out of any boiler contained asbestos at all. Such speculation, however, is an inadequate

proxy for admissible facts showing what actually occurred." Id.

       The record, viewed in the light most favorable to the Plaintiff, shows that the International

Harvester company marketed parts and accessories for farm equipment, including brake and clutch

parts, in the 1960s and 1970. DE-3 71-7. The business had a relationship with an International



                                                 10

        Case 4:16-cv-00084-M Document 434 Filed 06/25/20 Page 10 of 14
Harvester store in Greenville that both repaired and sold heavy-duty equipment. J. Cox Dep.

237:18-238:8. That store would send brakes and clutches-makes, models, manufacturers, and

service history unknown- to the business for repair and remanufacture. Id. 238: 12-239:9; 240: 19-

22; J. Cox Dep. vol. 2, 107:22-108:7. The record also shows that Farmall tractors were serviced

by the business, particularly for starter, alternator, and generator problems. J. Cox Dep. vol. 2,

106:3-17. A reasonable inference can be drawn that over the course of his decades-long career

Percy Cox personally repaired or remanufactured some of the brake and clutch parts sent to the

business for repair by the International Harvester store and that he worked on starters, alternators,

and generators of Farmall tractors, given that he was "hands-on" and "would get down and dirty

just like the rest of them." C. Cox Dep. 33:2-13; J. Cox Dep. 65:8-9.

        However, the record does not contain any evidence regarding the specific International

Harvester store in Greenville, the nature of the repair work it handled, or the heavy-duty equipment

it sold. The record does not contain any evidence regarding whether or not the International

Harvester store exclusively dealt in International Harvester-manufactured equipment. Similar to

the plaintiffs forecast of evidence in Harris , Jack Cox did not know the manufacturers of the

brakes and clutches the business repaired for International Harvester, did not know the service

history of those products, nor whether any part had been previously repaired and relined by another

third party or the business itself.

        Plaintiffs assertion that "Navistar' s corporate representative admitted that all International

Harvester tractors and trucks used asbestos-containing brakes until 1983 or 1984," DE-371 at 15,

is insufficient. Although the brakes and clutches repaired by the business came from the

International Harvester store, Plaintiff has failed to forecast evidence sufficient to demonstrate that

they were manufactured by International Harvester. Given the unknown origin of the brake and



                                                  11

        Case 4:16-cv-00084-M Document 434 Filed 06/25/20 Page 11 of 14
clutch products the business was asked to repair, the trier of fact would be left to speculate whether

the friction material in brakes and clutches Percy Cox scored, sanded, drilled, and/or grinded

contained asbestos at all. Plaintiff's inability to identify the manufacturer of the brakes and clutches

Percy Cox serviced in the first instance exposes the gap in the forecast of evidence just as in Harris.

       To infer that service on the Farmall equipment specifically involved work on brakes and

clutches, that these parts contained asbestos fibers, that those fibers were released upon repair, and

that those fibers were inhaled by Percy Cox with the requisite frequency, regularity, and proximity

would also be pure speculation based upon the limited record before the court, even viewed in the

light most favorable to the Plaintiff. Therefore, applying North Carolina law, the court finds that

Plaintiff failed to forecast evidence that a reasonable juror, beyond speculation, could infer that

the brakes and clutches retrieved from International Harvester were manufactured by International

Harvester or that Percy Cox worked on Farmall tractor brakes and clutches and that all such

products contained asbestos. Even assuming that Percy Cox had some interaction with

International Harvester or Farmall asbestos-containing brakes and clutches, the presented

testimony offers no evidence from which one could determine the frequency, regularity, or

proximity of that exposure. The evidence is therefore insufficient to satisfy either Wilder or

Lohrmann; accordingly, the court will grant Navistar' s motion for summary judgment.

           D. Abex ' s Motion for Summary Judgment [DE-340]

       Similar to Navistar, Abex contends that " [t]here is no evidence that [Percy Cox] was ever

exposed to any Abex asbestos-containing product." DE-342 at 1. Specifically, "[n]o witness

testified to using an Abex product. No witness has placed any Abex product at [the business] . [The

business] does not appear on any Abex customer list. The Greenville NAPA store does not appear

on any Abex customer list." Id. at 5. The burden then shifts to the Plaintiff to show that the record



                                                  12

        Case 4:16-cv-00084-M Document 434 Filed 06/25/20 Page 12 of 14
contains facts from which a reasonable jury could conclude that Percy Cox was actually exposed

to Abex-attributable asbestos, as required by Wilder, and that this exposure occurred with

sufficient frequency, regularity, and proximity, to satisfy Lohrmann. Plaintiff argues "Abex is

liable for [Percy] Cox's exposure to the asbestos-containing linings of Rayloc brakes purchased

from the NAPA store." DE-362 at 1. Through circumstantial testimony from Craig Cox stating

that the business purchased Rayloc brand brakes from the NAP A store across the street, Plaintiff

contends that Percy Cox was exposed to Abex's asbestos-containing friction material and that this

exposure was a substantial factor in causing his mesothelioma and death. Id. at 4-8.

       The record, viewed in the light most favorable to the Plaintiff, shows that the business

purchased automotive replacement parts from the nearby NAP A store on a regular basis and that

one brake brand the store carried was "Rayloc." C. Cox Dep. 39:19-40:10. The Rayloc brand was

not one of the brands of brake products Jack Cox specifically recalled, nor one of the two most

frequently used after the business' own remanufactured brakes, but was one of the brands available

for purchase at NAPA. Id.; J. Cox Dep. vol. 2, 44:8-45:25. A reasonable inference can be drawn

that brake products were one of the categories of items purchased from the NAP A store,

considering that $1500 worth of parts were purchased by the business every month and the

business in tum performed between two and six brake changes per day and furthermore that the

business may have purchased Rayloc brakes on occasion. However, much more speculation and

conjecture is required to connect Abex to Plaintiffs complained-of injury. First and most critical

is the inference that Rayloc brakes purchased by the business from the NAP A store specifically

contained friction material supplied by Abex. While Abex was Rayloc' s primary supplier of

friction material, B. Frantz Dep. at 34:13-16, DE-362-6, it was not Rayloc's only supplier and

North Carolina does not recognize market-share liability, Griffin, 648 F. Supp. at 966-67. Second



                                                13

        Case 4:16-cv-00084-M Document 434 Filed 06/25/20 Page 13 of 14
is the inference that Percy Cox in particular worked with or near Rayloc brakes that contained

Abex-supplied friction material. Third is the inference that the work on the brakes released friction

material into the air through the scoring, sanding, drilling, and/or grinding process. Fourth, that

the friction material released into the air contained asbestos fibers. Fifth, that those Abex-supplied,

asbestos-containing friction fibers were inhaled by Percy Cox with the requisite frequency,

regularity, and proximity to establish Abex friction material as a substantial contributing factor to

Percy Cox' s mesothelioma. This string of inferential leaps in increasingly tenuous. Ultimately

Plaintiff has failed to forecast evidence from which a reasonable jury could conclude that Percy

Cox was actually exposed to Abex-attributable asbestos, as required by Wilder, and that this

exposure, if it occurred, happened with sufficient frequency, regularity, and proximity, to satisfy

the Lohrmann test. Accordingly, the court will grant Abex ' s motion for summary judgment.

    IV.      Conclusion

          For the reasons outlined above, the court GRANTS Navistar' s Motion for Summary

Judgment [DE-328] and Abex ' s Motion for Summary Judgment [DE-340] . Plaintiffs claims

against Navistar and Abex are hereby DISMISSED. It is further ordered that Abex's remaining

motions are DENIED as moot: Motion to Strike and Exclude Saranac Evidence [DE-323], Motion

to Strike Opinions of Dr. Brody [DE-343], and Motion to Strike Opinions of Dr. Holstein [DE-

345]. For the foregoing reasons, Navistar and Abex are terminated from this suit and are relieved

from participating in the telephonic status conference scheduled to take place on June 26, 2020,

pursuant to this court ' s text order issued on June 9, 2020.
                                     ~
          SO ORDERED this the -Z\'" day ofJune, 202~ /                      !.My..-tr;F
                                                           RICHARD E. MYERS II
                                                           U.S. DISTRICT COURT WDGE


                                                  14

           Case 4:16-cv-00084-M Document 434 Filed 06/25/20 Page 14 of 14
